Form 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-52575 Lightning Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8583866 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 106 Chelsea Parkway, Boothwyn, Pa 19061 (Address of principal executive offices) (610) 494 5534 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
